—In a proceeding to compel arbitration pursuant to CPLR 7503, the nonparty judgment debtor, Oscar Kogan, appeals from an order of the Supreme Court, Nassau County (Robbins, J.), dated May 13, 1994, which denied his motion to vacate a judgment entered against him on January 28, 1994.
Ordered that the order is reversed, on the law, with costs, and the motion to vacate the judgment entered against the appellant on January 28, 1994, is granted.
*660"A judgment cannot be entered in an arbitration proceeding on a matter which has not been submitted to the arbitrators, nor may judgment be entered against a stranger to the arbitration agreement and proceedings” (5 NY Jur 2d, Arbitration and Award, § 144). Since the appellant in this case was not a party to the arbitration proceeding, the judgment against him must be vacated. Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.